*708Defendant failed to raise before Criminal Term the arguments made regarding the alleged inadequacy of the plea allocution and, therefore, they are not preserved for review as a matter of law (People v Pellegrino, 60 NY2d 636). In any event, the record indicates that defendant’s plea was entered knowingly and voluntarily (People v Harris, 61 NY2d 9; People v Serrano, 15 NY2d 304). Defendant’s arguments regarding the constitutionality of the second violent felony offender sentencing provisions are without merit (Penal Law § 70.06; People v Velasquez, 107 AD2d 726). Finally, the sentence, which was imposed in accordance with a negotiated plea agreement, was not excessive (People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Niehoff and Lawrence, JJ., concur.